              Case 3:20-mj-00167      Document 8     Filed 07/31/20    Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                      Case No. 3:20-mj-00167-1

         V.

 Nathan Onderdonk-Snow                          ORDER TO MODIFY CONDITIONS OF
                                                RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the RE.MOYAL of following the conditions:

Do not enter the U.S. Courthouse or Multnomah County Justice Center/Courthouse within a five-
block radius unless p1ior approval has been obtained from Pretrial Services.

Comply with the following curfew: 8pm-6am, except for work purposes or as directed by Pretrial
Services.

And REPLACE with the noted condition:

The defendant shall not be present between 10 pm and 6 am within the five blocks smrnunding
the federal courthouse in Portland, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west.




IT IS   so ORDERED THIS ~~~l~_day of           JuJy         , 2020.




                                                                         U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
